Citation Nr: 0840784	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
shoulder dislocation, postoperative (major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1981 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2008, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is associated with the 
veteran's claims file.  At the Travel Board hearing, 
additional evidence was also submitted with a waiver of 
initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), that proper VCAA notice for 
an increased rating claim also requires, at a minimum, that 
the claimant be notified that, to substantiate a claim, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by his demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board has conducted a thorough review of the record to 
determine whether the veteran is prejudiced by the lack of 
such notice.  As statements from the veteran and the evidence 
he submitted in support of his claim suggest he, in fact, 
does not understand what is needed to substantiate his 
increased rating claim, the Board finds that he is indeed 
prejudiced by not being provided Vazquez compliant notice.  
Hence, further notice is necessary.  

At the August 2008 Travel Board hearing, the veteran 
testified that, since his November 2004 VA examination, his 
right shoulder disability has increased in severity.  
Specifically, he has been prescribed medication for his 
considerable amount of pain; experiences frequent muscle 
spasms, usually several times a week; and dislocates his 
shoulder a few times each year, usually about once every six 
months.  He also described decreased ranges of motion and 
experiencing shoulder pain every time he puts his right arm 
over his head or holds a weight in front of him, such as 
picking up a box.  He stated that he has to be very careful 
when lifting and moving.  In light of the allegations of 
worsening conditions, medication changes, and the extent of 
time since he was last examined, another VA examination is 
necessary.  38 C.F.R. § 3.327(a).

The veteran also testified that he continues to receive 
outpatient treatment at the Bay Pines VA Healthcare System 
for his right shoulder disability, and noted specifically 
that he had been evaluated for rheumatoid arthritis within 
the last year and a half.  The record includes VA outpatient 
treatment records from March 2004 to August 2005.  Following 
the August 2008 Travel Board hearing, the RO attempted to 
secure updated treatment records from the Bay Pines VA 
Healthcare System; an August 2008 record regarding the 
veteran's complaints of right upper quadrant pain that had 
been previously diagnosed as cholelithiasis was secured.  In 
light of the veteran's testimony that he was seen within the 
past year and a half for rheumatoid arthritis in his right 
shoulder, it is unclear whether full treatment records have 
been associated with the claims file.  VA treatment records 
are constructively of record and must be secured.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

It is also noteworthy that the Court has held that "staged" 
ratings are appropriate in an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  Thus, it is necessary to obtain any records of 
treatment the veteran received for his right shoulder 
disability during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. 	Send the veteran a letter 
providing the notice required under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and VBA Fast Letter 08-16 (June 2, 
2008), specifically identifying the 
information necessary to substantiate the 
increased rating claim, and examples of 
medical and lay evidence he may submit.  
He should also be advised of the schedular 
criteria for evaluating right shoulder 
disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  He should 
have an opportunity to respond.  

2. 	Obtain complete records of all VA 
treatment the veteran has received for his 
service-connected right shoulder 
disability at the Bay Pines VA Healthcare 
System since August 2005.
3. 	Arrange for the veteran to be 
afforded an examination by an appropriate 
physician to determine the current 
severity of his service-connected right 
shoulder disability.  The veteran's claims 
file must be available to the examiner for 
review in conjunction with the 
examination.  A complete history should be 
elicited, to include the types of 
medications that have been used/prescribed 
to treat the service-connected disability.  
If there is non-service-connected 
disability affecting the right shoulder, 
the examiner should so state.  Specific 
medical findings relevant only to service-
connected disability should include: 

    a) Whether there is malunion of the 
right shoulder with marked deformity, 
fibrous union, nonunion (false flail 
joint) or loss of head (flail shoulder) of 
the right humerus.  The examiner should 
report the ranges of motion of the right 
shoulder in degrees for flexion, 
abduction, internal rotation, and external 
rotation; 
    
    b) Descriptions of any additional 
functional loss due to pain (supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran 
undertaking the motion), weakened 
movement, excess fatigability, 
incoordination or pain on movement.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  The examiner should 
comment on whether the service-connected 
right shoulder disability is manifested by 
dislocation.  X-ray examination should be 
conducted; and
    
    c) Descriptions of any additional 
functional loss during flare-ups or 
exacerbations.  Any additional functional 
loss should be expressed in terms of 
additional limitation of motion.  If 
flare-ups or exacerbations cannot be 
duplicated on examination, the examiner is 
asked to make a reasonable estimate.  If 
the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The examiner 
should explain the rationale for any 
opinion given.

4. 	Re-adjudicate the claim with 
consideration of all relevant rating 
criteria.  If it remains denied, issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

